DETAILED ACTION

This Final Office Action is in response to Applicant's arguments filed April 29, 2022.  Currently, claims 1-14, 17-18 are pending.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments

The 35 U.S.C. 112 rejections of claims 1-14, 17-18 are maintained in light of applicant’s arguments. 
The 35 U.S.C. 103 rejections of claims 1-14, 17-18 are maintained in light of applicant’s arguments. 

Response to Arguments

Applicant’s arguments submitted on 4/29/22 have been considered but are not persuasive.  Applicant argues on p. 7 of the remarks that the 112 rejections are improper.  Applicant argues on p. 7 that the examiner is using an overbroad interpretation to terms like utility feeder. Applicant argues even if utility feeder can apply to other types of energy, that does not mean it does not also refer to electrical energy.   Examiner notes that applicant’s claims to not specifically support that the utility feeder is for electrical energy and thus can a claim that uses electrical energy is narrower and more specific than the specification has support for.   Thermal energy is also well-known type of energy managed by the utility feeder.  Based on applicant’s logic, the applicant could use thermal energy in the claims or any other type of specific energy because applicant has support for a utility feeder.  Clearly, that is not the case and for the same reasons, applicant cannot now amend the claims with other specific types of energy such as electrical energy.  In fact, applicant’s own specification at para [0026] is the only time that “electrical” is mentioned which states "As can be understood from the illustrated example, blockchain-based energy tunnels are not physical infrastructure (e.g., electrical distribution wiring) that distributes power, but rather communications systems that implement financial relationships that can be used to constrain use of available resources and infrastructure."  So applicant’s claims explicitly states that this is not electrical distribution but a communication system for financial relationships related to resources.  Therefore, this is not a bizarre interpretation but rather an example of applicant not having support in the written description to use such language.   
Applicant further argues on p. 8 of the remarks that the 103 rejections are improper.  Examiner disagrees.  Applicant argues that Orsini does not show an equivalent tenant owner relationship and that para [0006], [0023]-[0025] of Orsini is not sufficient and that these paragraphs merely describe a trading system that uses smart contracts and nothing about tenant landlord relationships.  Examiner disagrees.  Para [0006] explicitly discloses a network of nodes that can perform transactions such as self-executing contracts between the nodes.  Para [0023] further shows these transactions can be smart contracts between counterparties.  Para[ 0024] further shows the network can be between a buyer and selling peers  to transfer the energy and para [0025] explicitly discloses one of the parties can be the owner.  Because one of the parties or nodes can be an owner, this is a type of landlord and the nodes that the smart contract is transferred are considered a tenant.  Even if Orsini does not explicitly use the language of tenant and landlord, this is established by having a different nodes where one node is the owner providing the smart contract to other counterparties that are not an owner node themselves.   Examiner further nodes that para [0030] shows the devices can be associated with nodes that are the energy producers and consumers where consumers further shows a tenant type node.  Applicant further argues that Orsini does not show communication between tenants because Orsini does not say anything about tenants.  Examiner disagrees and notes that Orsini does not have to use the language "tenant" as long as the entity is behaving as a tenant.  Applicant further argues on p. 9 that the office action does not communications between tenants at para [0023], [0089] and claim 1. Examiner notes that applicant's claim language actually is claiming communicating between tenant nodes and the landlord nodes.  Although this is shown in various parts of Orsini, it is explicitly shown at claim 1 via "wherein each node in the plurality of nodes is configured to transact autonomously with every other node in the plurality of nodes; wherein a node of the plurality of nodes generates a smart contract, the smart contract configured to: receive settlement information from at least two nodes in the network".  Receiving information from the different nodes where it has been established of the nodes can be the owner node clearly shows this limitation would have been obvious to one of ordinary skill in the art.   Examiner also notes that Johnsrud explicitly shows a landlord even though the it is obvious to one of ordinary skill in the art that the owner node in Orsini can be considered a landlord.  
Applicant argues on p. 10 of the remarks that assertions related to Kempf are flawed.  Applicant makes arguments related to electrical energy; however, examiner has already established that electrical is not given patentable weight as it directed to language subject to the 112, para 1 rejection.   Applicant argues that cloud computing services cannot be considered a type of energy.   Examiner disagrees and notes processing power, and networking resources, as discussed in para [0003] of Kempf, is a type of energy.  This is also supported in para [0074] of Orsini which shows computation needs as an energy use.   Moreover, because the rejection is based on a combination of references and because Orsini explicitly shows energy contracts broadly at para [0025], one could substitute such a type of contract for the smart contracts managed in Kempf.   Therefore, even if electrical was given patentable weight, the combination of references still teaches these limitations.  Examiner notes Kempf shows much of the tenant-landlord and MTDC relationships explicitly even though equivalent relationships are shown also in Orsini.  Therefore, the 103 rejections are maintained.  

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 8, 17-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant’s claims do not have support for providing “electrical energy to tenant computing co-located in the MTDC” or for “allocate electrical energy service levels provided by the landlord” or “such that an electrical energy service level provided to a given tenant’ computing equipment”.   Applicant’s claims support managing energy but not explicitly electrical energy which is why computing services can be considered energy given broadest reasonable interpretation.  In fact, applicant’s own specification at para [0026] is the only time that “electrical” is mentioned which states "As can be understood from the illustrated example, blockchain-based energy tunnels are not physical infrastructure (e.g., electrical distribution wiring) that distributes power, but rather communications systems that implement financial relationships that can be used to constrain use of available resources and infrastructure."  So applicant’s claims explicitly states that this is not electrical distribution but a communication system for financial relationships related to resources.  The rest of the disclosure discusses energy in a broad context as opposed to electrical energy.  For purposes of compact prosecution, “electrical” is ignored.   Claims 2-7, 9-14 depend from claims 1, 8, 17-18, inherit the same deficiencies and thus rejected for the same reasons.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-14, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Orsini et al. (US 2017/0103468 A1) (hereinafter Orsini) in view of (US 2017/0243214 A1) (hereinafter Johnsrud) in view of Kempf et al. (US 2021/0081404 A1) (hereinafter Kempf)

Claims 1, 8 and 15:
Orsini, as shown, discloses the following limitations of claims 1, 8 and 15:
A system (and corresponding method and non-transitory computer readable medium) for managing distribution of electrical energy (see para [0074], "the distributed computing network can run a heat recovery system. A heat recovery system recovers some of the energy is dissipated as heat. For example, data centers consume more than 2% of all electricity generated in the US. However, most of the electricity consumed by computation devices, both at data centers and on user site, is turned into heat that dissipates into the surroundings. Residential and commercial building energy use accounts for 40% of all energy uses in the US. Currently computers are designed to minimize heat production and optimize heat dissipation, and operate solely to satisfy computation needs."), the system comprising: respective tenant nodes corresponding: to the respective tenants (see para [0006], "receiving, by a self-executing contract, settlement information from at least two nodes in a network, the network comprising a plurality of nodes, each node comprising at least one physical component and at least one control component, wherein each node in the plurality of nodes is configured to transact autonomously with every other node in the plurality of nodes" and see para [0030], "The devices can also include energy consumers such as, smart home and building control systems 112 and residential areas 110. The devices can also be associated with nodes that are both energy producers and consumers, such as, a farm 114 that includes a solar photovoltaic systems and a residence, and a wind turbines that provides power to a factory 108. Each of these devices may obtain energy from or provide energy to an energy storage facility 116.");
a landlord node corresponding to the landlord of the MTDC (see para [0025], owner is equivalent to landlord where para [0006] shows the equivalent of MTDC by having a network of nodes with a relationship for transactions where the nodes can have an owner node and counter parties that not the owner node as shown in para [0023]-[0025] given broadest reasonable interpretation); and
wherein the landlord node and the tenant nodes are configured to communicate to establish respective service level agreement (SLA) smart contracts between respective ones of the tenant nodes and the landlord node (see para [0023], showing creation of smart contracts and claim 1, "wherein each node in the plurality of nodes is configured to transact autonomously with every other node in the plurality of nodes; wherein a node of the plurality of nodes generates a smart contract, the smart contract configured to: receive settlement information from at least two nodes in the network") that allocate electrical energy service levels for energy provided by the MTDC to the respective tenants based on blockchain-based service level token exchanges between tile tenant nodes and the landlord node (see para [0025], "Once the counterparties are located and contract terms are settled, the transaction can be recorded to the blockchain ledger and value can be exchanged via the token between the TAG elements that have transacted." and see para [0089], "the controller could receive signals from the distributed computation or energy network indicating a constraint in network bandwidth or system capacity between specific nodes, autonomously determine and settle transaction parameters to alleviate the constraint by optimizing communications, electricity generation and data or energy storage between nodes on the distributed network and initiate commands to perform data storage computation tasks between devices on the distributed computing network" and see para [0030], [0073], [0090])
Although Orsini shows that an entity can be an owner, it is not explicit that it is a landlord.     In analogous art, Johnsrud discloses the following limitations:
tenant node and landlord node (see para [0072], showing first user can be a tenant and a second user may be a landlord for block chain transaction processing  )
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Johnsrud with Orsini because explicitly having such users enables tracking of parties that typically require transferring of resources (see Johnsrud, para [0002]).           
Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the system for tracking transfer of resources in a process data network as taught by Johnsrud in the system of blockchain use based on distributed consensus control of Orsini, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Orsini and Johnsrud do not specifically disclose wherein the tenant nodes are configured to communicate among themselves to exchange service level tokens for the SLA smart contracts.  In analogous art, Kempf disclose the following limitations:
a multi-tenant data center (MTDC) that provides electrical energy to tenant computing equipment co-located in the MTDC (see para [0003], "A multi-tenant data center infrastructure supports one or multiple services that are made available to users. The services hosted in a data center can include Infrastructure as a Service (IaaS), which provides access to computing resources (e.g., processing power, data storage capacity, and networking resources); Platform as a Service (PaaS), which provides a development platform layer (e.g., web servers, database management systems, and software development kits (SDKs)) in addition to computing and storage infrastructure; and Software as a Service (SaaS), which provides application-level services tailored to a range of business needs.");
such that an electrical energy service level for energy provided to a given tenant’s computing equipment by the MTDC is commensurate with a number of service level tokens held by the tenant node associated with the given tenant (see para [0109], "the request includes an identification of the requestor (e.g., the public key of the requestor) and a token determined at least in part based on a service offer signed with the private key of the service and with the private key of the requestor. The service offer was agreed upon by the requestor and the service through the mechanism as described with respect to FIGS. 3A-B. For example, the token is a JWT including a signature of the service offer, where the service offer has been signed with both a private key of the requestor and a private key of the service." and see para [0110], "the service 110A determines whether the requestor is authorized to access the service 110A. For example, the determination can be performed based on the token received in the request (operation 333)... the TSMS 113 grants access to the requestor based on the service offer defined in the smart delegation contract, by transmitting a confirmation including a new token at operation 338. At operation 340, the requestor 120 transmits a request to access the service 110A with a new token.")
wherein the tenant nodes are configured to communicate among themselves to exchange service level tokens for the SLA smart contracts (see para [0050]-[0051], "The data center 108 is operative to enable service access authorization to tenants and/or services based on smart contracts recorded on a permissioned, distributed ledger (e.g., a blockchain) through the blockchain platform 118. The service access authorization manager 112 is operative to generate custom smart delegation contracts for particular classes of users and types of payment credentials and to delegate authorization for the use of service attributes to tenants, sub-tenants and other services.  In some implementations, the TSMS 113 (including the service access authorization manager 112 and the tenant authentication manager 114) may be built on an open source distributed ledger and smart contract platform (e.g., Quorum™). The service TSMS 113 functions as a DApp—that is, a blockchain-based, distributed application—on top of an open source distributed ledger. It accesses the blockchain database 119 and interacts with smart delegation contract objects stored in the blockchain database. In some embodiments, the TSMS 113 runs on a server in the data center 108. For example, each server in a particular server cluster of the data center 108 (rack, rack row, etc.) may have an instance of the TSMS 113 as well as an instance of the blockchain platform 118 running on it, thus forming the blockchain and the tenant/service management platform. In some embodiments, data center instance management mechanisms may be used to confine the TSMS 113 instances to specific servers, consequently reducing the overhead.")
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Kempf with Orsini and Johnsrud because providing power for computing equipment for tenants improves functionality by enhancing integration for cloud services in a customized fashion  (see Kempf, para [0003]-[0005]).                 
Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the method managing cloud services using smart contracts and blockchains as taught by Kempf in the Orsini and Johnsrud combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	Claims 2-3, 9-10, 16:
	Further, Orsini discloses the following limitations:
wherein the tenant nodes are configured to exchange service level tokens among themselves in exchange for a currency other than the service level tokens (see para [0025], "on an exchange for money or any form of compensation agreed upon.").
Orsinin, however, does not explicitly disclose wherein the currency other than the service level tokens comprises: a fiat currency or a cryptocurrency.  In analogous art, Johnsrud discloses the following limitations:
wherein the currency other than the service level tokens comprises: a fiat currency or a cryptocurrency (see para [0056], "In some cases, each of the nodes or multiple nodes are maintained by different entities. A block chain typically works without a central repository or single administrator. One well-known application of a block chain is the public ledger of transactions for cryptocurrencies such as used in bitcoin." and see para [0058])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the system for tracking transfer of resources in a process data network as taught by Johnsrud in the system of blockchain use based on distributed consensus control of Orsini, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	Claims 4, 11:
Further, Orsini discloses the following limitations:
wherein the landlord node controls a total number of service level tokens issued to the tenants (see para [0025], showing owner can transfer the value across the TAG network) and wherein the tenant nodes are configured to redistribute the issued service level tokens among themselves responsive to exchanges using the currency other than the service level tokens (see para [0024], "smart contract can find an ultimate buyer or peer to sell the value represented in the token as well as contracting with any number of network elements required to transfer the energy and other token values across the utility distribution network between the buying and selling peers. The elements required to transport the energy across the utility grid can have contracts that live on the network which set the terms for their use in transferring energy and other benefits across the utility network.")

Claim 5-6, 12-13:
Orsini and Johnsrud do not specifically disclose wherein the landlord node is configured to increase an available number of the service level tokens in responsive to an increase in power or energy capacity available to the MTDC to thereby increase power or energy available to the tenants.  In analogous art, Kempf discloses the following limitations:
wherein the landlord node is configured to increase an available number of the service level tokens in responsive to an increase in power or energy capacity available to the MTDC to thereby increase power or energy available to the tenants (see para [0065], " when additional capacity is added to the service. For example, if a collection of new servers comes on line, the Service Manager 111A of the service 110A will push new total/global quotas to TSMS 113 through the Pub/Sub system 115. The use of the Pub/Sub mechanism allows for an efficient management of updates and changes that occur in the services offered by the service 110A.")
wherein the landlord node is configured to decrease an available number of the service level tokens responsive to a decrease in power or energy capacity available to the MTDC to thereby decrease power or energy available to the tenants (see para [0066], "the Service Manager 111A may reduce the global quota as a result, and if the currently delegated compute rights sum up to more than the available capacity, then first Service Manager 111A revoke some of those delegations before the global quota can be reduced.")
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the method managing cloud services using smart contracts and blockchains as taught by Kempf in the Orsini and Johnsrud combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 7, 14:
Further, Orsini discloses the following limitations:
wherein the service level token exchanges involve respective different types of service level tokens for respective different service level parameters (see para [0010], "The many different benefits, costs or value created by the system or network may be combined to create a token that is representation of the many potential attributes of the benefits, costs or value transacted on the network. This token is a representation of any form of value that might be assigned by the participants of the network who may wish to transact the characteristics of the devices.")

Claims 17-18:
Orsini, as shown, discloses the following limitations of claims 17-18:
A system (and corresponding method) for managing energy, the system comprising: respective tenant nodes corresponding to respective tenants (see para [0006], "receiving, by a self-executing contract, settlement information from at least two nodes in a network, the network comprising a plurality of nodes, each node comprising at least one physical component and at least one control component, wherein each node in the plurality of nodes is configured to transact autonomously with every other node in the plurality of nodes" and see para [0030], "The devices can also include energy consumers such as, smart home and building control systems 112 and residential areas 110. The devices can also be associated with nodes that are both energy producers and consumers, such as, a farm 114 that includes a solar photovoltaic systems and a residence, and a wind turbines that provides power to a factory 108. Each of these devices may obtain energy from or provide energy to an energy storage facility 116." and see para [0074], "the distributed computing network can run a heat recovery system. A heat recovery system recovers some of the energy is dissipated as heat. For example, data centers consume more than 2% of all electricity generated in the US. However, most of the electricity consumed by computation devices, both at data centers and on user site, is turned into heat that dissipates into the surroundings. Residential and commercial building energy use accounts for 40% of all energy uses in the US. Currently computers are designed to minimize heat production and optimize heat dissipation, and operate solely to satisfy computation needs."));
a landlord node corresponding to the landlord of the MTDC (see para [0025], owner is equivalent to landlord where para [0006] shows the equivalent of MTDC by having a network of nodes with a relationship for transactions where the nodes can have an owner node and counter parties that not the owner node as shown in para [0023]-[0025] given broadest reasonable interpretation); and 
respective service level agreement (SLA) smart contracts between respective ones of the tenant nodes and the landlord node, the smart contracts configured to allocate energy service levels provided by the landlord to the tenants based on blockchain-based service level token exchanges between the tenant nodes and the landlord node (see para [0023], showing creation of smart contracts and claim 1, "wherein each node in the plurality of nodes is configured to transact autonomously with every other node in the plurality of nodes; wherein a node of the plurality of nodes generates a smart contract, the smart contract configured to: receive settlement information from at least two nodes in the network") that allocate energy service levels provided by the landlord to the respective tenants based on blockchain-based service level token exchanges between tile tenant nodes and the landlord node (see para[0025], "Once the counterparties are located and contract terms are settled, the transaction can be recorded to the blockchain ledger and value can be exchanged via the token between the TAG elements that have transacted." and see para [0089], "the controller could receive signals from the distributed computation or energy network indicating a constraint in network bandwidth or system capacity between specific nodes, autonomously determine and settle transaction parameters to alleviate the constraint by optimizing communications, electricity generation and data or energy storage between nodes on the distributed network and initiate commands to perform data storage computation tasks between devices on the distributed computing network" and see para [0030], [0073], [0090]), 
Although Orsini shows that an entity can be an owner, it is not explicit that it is a landlord.     In analogous art, Johnsrud discloses the following limitations:
tenant node and landlord node (see para [0072], showing first user can be a tenant and a second user may be a landlord for block chain transaction processing  )
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Forbes with Orsini and Johnsrud because including communications among themselves enables more integration of smart grid assets and the opportunity to distribute energy more efficiently (see Forbes, para [0003]-[0004]).              
Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the method for advanced energy settlements and applications supporting the same on a blockchain platform as taught by Forbes in the Orsini and Johnsrud combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Orsini and Johnsrud do not specifically disclose wherein the landlord node is configured to control an available number of the service level tokens in responsive to a power or energy capacity available to the MTDC to thereby control a power or energy available to the tenants.  In analogous art, Kempf disclose the following limitations:
a multi-tenant data center (MTDC) that provides power for co-located tenant computing equipment (see para [0003], "A multi-tenant data center infrastructure supports one or multiple services that are made available to users. The services hosted in a data center can include Infrastructure as a Service (IaaS), which provides access to computing resources (e.g., processing power, data storage capacity, and networking resources); Platform as a Service (PaaS), which provides a development platform layer (e.g., web servers, database management systems, and software development kits (SDKs)) in addition to computing and storage infrastructure; and Software as a Service (SaaS), which provides application-level services tailored to a range of business needs.");
such that a service level provided to a given tenant is commensurate with a number of service level tokens held by the tenant node associated with the given tenant (see para [0109], "he request includes an identification of the requestor (e.g., the public key of the requestor) and a token determined at least in part based on a service offer signed with the private key of the service and with the private key of the requestor. The service offer was agreed upon by the requestor and the service through the mechanism as described with respect to FIGS. 3A-B. For example, the token is a JWT including a signature of the service offer, where the service offer has been signed with both a private key of the requestor and a private key of the service." and see para [0110], "the service 110A determines whether the requestor is authorized to access the service 110A. For example, the determination can be performed based on the token received in the request (operation 333)... the TSMS 113 grants access to the requestor based on the service offer defined in the smart delegation contract, by transmitting a confirmation including a new token at operation 338. At operation 340, the requestor 120 transmits a request to access the service 110A with a new token.")
wherein the landlord node is configured to control an available number of the service level tokens in responsive to a power or energy capacity available to the MTDC to thereby control a power or energy available to the tenants (see para see para [0065], "the service may periodically publish (operation 212) a change of an attribute of a service resource (e.g., the global quota for a resource type), for the TSMS 113 to use the updated quota. The published updated parameters (e.g., updated global quota) is received by the Pub/Sub system 115. TSMS 113 in turn listens for such published messages and accordingly updates, at operation 216, the smart delegation contract on the blockchain database 119. The updates can be performed when a change in the resources offered by the service occurs. For example, when additional capacity is added to the service." and see para [0081], "When a service grants such a quota of a resource type to the TSMS 113, it represents the overall or global quota (i.e., distributable capacity) of how many/much of such resource type the service can support and hence offer. In case of the TSMS 113 delegating further to interested tenants/services (i.e., to the requestor), or in case of other sub-delegations, such a quota represents how many/much is granted to the grantee for use.” Further, examiner notes “to thereby control a power or energy available to the tenants” is considered intended use and thus not given patentable weight).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the method for advanced energy settlements and applications supporting the same on a blockchain platform as taught by Forbes in the Orsini and Johnsrud combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Kempf with Orsini and Johnsrud because providing power for computing equipment for tenants improves functionality by enhancing integration for cloud services in a customized fashion  (see Kempf, para [0003]-[0005]).                 
Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the method managing cloud services using smart contracts and blockchains as taught by Kempf in the Orsini and Johnsrud combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Klyman "Four Big Advantages of Multi-Tenant Data Centers" (2014)


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJAY KONERU whose telephone number is 571-270-3409. The examiner can normally be reached on Monday-Friday, 9 am to 5 pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571- 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUJAY KONERU/
Primary Examiner, Art Unit 3624